FOLLETT, J.
I dissent on the ground that the trial court cannot permit exceptions not in fact taken to rulings made on the trial to be inserted in the record after the conclusion of the trial, without the consent of both parties. Section 995 of the Oode of Oivil Procedure. The defendant does not assert that he actually took the exceptions which he now wishes to have inserted in the record. Again, the motion should be denied because of the laches of the defendant. The verdict was rendered September 12, 1895. December 15, 1896, the judgment entered on the verdict was affirmed by this court, and in the memorandum published on the following ‘day (42 N. Y. Supp. 1126) it was stated that certain questions discussed could not be considered, because no exceptions were taken to the rulings. In the face of this the defendant appealed to the court of appeals, and, after withdrawing his appeal to that court, asks, in effect, that this court vacate its former judgment, and allow the defendant to go before the trial judge, resettle the case, and then bring his appeal before this court for a second review.